              Case 1:21-cv-00115-MJT-ZJH Document 9 Filed 03/16/21 Page 1 of 2 PageID #: 67
                                                                                        CLOSED,Transferred_Out_District
                                       U.S. District Court
                            SOUTHERN DISTRICT OF TEXAS (Houston)
                            CIVIL DOCKET FOR CASE #: 4:20−cv−03849

Finnell v. Exxonmobil Corporation−BMRF DO NOT DOCKET. CASE                Date Filed: 11/12/2020
HAS BEEN TRANSFERRED OUT − EASTERN DISTRICT OF TX.                        Date Terminated: 03/16/2021
BEAUMONT DIV.                                                             Jury Demand: Plaintiff
Assigned to: Chief Judge Lee H Rosenthal                                  Nature of Suit: 442 Civil Rights: Jobs
Cause: 42:2000e Job Discrimination (Employment)                           Jurisdiction: Federal Question
Plaintiff
Michael W Finnell                                          represented by Michael W Finnell
                                                                          1450 North Major Drive
                                                                          Beaumont, Tx 77706
                                                                          409−201−9772
                                                                          PRO SE


V.
Defendant
Exxonmobil Corporation−BMRF


 Date Filed       #   Docket Text

 11/12/2020      Ï1   COMPLAINT against Exxonmobil Corporation−BMRF filed by Michael W Finnell. (Attachments:
                      # 1 Civil Cover Sheet)(BrendaLacy, 4) (Entered: 11/12/2020)

 11/12/2020       Ï   Civil Filing fee: $400 re: 1 Complaint, receipt number HOU098729, filed. (BrendaLacy, 4)
                      (Entered: 11/12/2020)

 11/12/2020       2   **Disregard Entry. Duplicate entry. See correct docket entry No. 3.** ORDER on Initial Discovery
                      Protocols for Employment Cases Alleging Adverse Action.(Signed by Chief Judge Lee H
                      Rosenthal) Parties notified.(leddins, 4) Modified on 11/12/2020 (leddins, 4). (Entered: 11/12/2020)

 11/12/2020      Ï3   ORDER on Initial Discovery Protocols for Employment Cases Alleging Adverse Action.(Signed by
                      Chief Judge Lee H Rosenthal) Parties notified.(leddins, 4) (Entered: 11/12/2020)

 12/17/2020      Ï4   ORDER Scheduling Rule 16 Conference With the Court and Setting Out the Requirements for
                      Initial Pretrial Work. Initial Conference set for 3/5/2021 at 10:00 AM by video before Chief Judge
                      Lee H Rosenthal.(Signed by Chief Judge Lee H Rosenthal) (Attachments: # 1 Judge's Procedures)
                      Parties notified.(leddins, 4) (Entered: 12/17/2020)

 01/05/2021      Ï5   MOTION for Continuance of pre trial conference by Michael W Finnell, filed. Motion Docket Date
                      1/26/2021. (jdav, 4) (Entered: 01/06/2021)

 01/27/2021      Ï6   ORDER granting 5 Motion for Continuance Initial Conference reset for 5/28/2021 at 09:20 AM in
                      by video before Chief Judge Lee H Rosenthal. The initial conference is reset to May 28, 2021, at
                      9:20 am, by Zoom. A Zoom link will be sent to all parties in advance. The joint discovery/case
                      management plan is due by May 21, 2021. The record does not show that Finnell has completed
                      service on the defendant. Finnell must file proof of service with the court by March 15, 2021(Signed
                      by Chief Judge Lee H Rosenthal) Parties notified.(gkelner, 4) (Entered: 01/27/2021)
             Case 1:21-cv-00115-MJT-ZJH Document 9 Filed 03/16/21 Page 2 of 2 PageID #: 68
03/11/2021      Ï7   MOTION for Extension of Time, MOTION to Transfer Case to USDC, Eastern District of Texas,
                     Beaumont( Motion Docket Date 4/1/2021.) by Michael W Finnell, filed. (jdav, 4) (Entered:
                     03/12/2021)

03/15/2021      Ï8   ORDER TO TRANSFER CASE to Eastern District of Texas Beaumont Division (Signed by Chief
                     Judge Lee H Rosenthal) Parties notified.(jguajardo, 4) (Entered: 03/16/2021)

03/16/2021       Ï   Interdistrict transfer to Eastern District of Texas Beaumount Division Case transferred
                     electronically. Case terminated on 3/16/2021, filed. (jguajardo, 4) (Entered: 03/16/2021)
